DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-5, drawn to a medical device having a syringe barrel, a plunger rod, a stopper, and a needle, classified in A61M 5/36.
II.	Claim 6, drawn to a method for filling syringe barrel with liquid and evacuating air from the syringe barrel, classified in A61M 2005/3114.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product of Invention I can be used in a materially different process, such as for delivering medication.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification, the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter, the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Sunil Raval on October 5, 2022, a provisional election was made without traverse to prosecute the invention of Invention I, claims 1-5.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 6 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claims 1-5 are objected to because of the following informalities:  
Claim 1: the recitations of “the pierceable distal face or a pierceable septum” (line 14) and “the pierceable distal face or pierceable septum” (lines 19-20) should be recited as --the pierceable distal face or the pierceable septum-- to avoid any confusion since both of these are subsequent recitations of the respective limitations.  
Claims 2-5 are objected to for incorporating the above informalities through their respective claim dependencies. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 2, and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pierick (US Pat. No. 3,405,712) in view of Martell (US Pat. No. 4,373,535).
Claim 1. Pierick discloses a medical device comprising: 
a syringe barrel (11) including a side wall having an inside surface defining a chamber for retaining fluid, an open proximal end and a distal end including a distal wall with a tip extending distally therefrom having an open passageway in fluid communication with said chamber; 
a plunger rod (16) having a proximal end (17), a distal end (18) including a stopper-engaging portion (i.e., portion engaging with knob 19), and a hollow elongate body (38) extending from the proximal end to the distal end, the plunger rod disposed within the chamber and moveable in the proximal and distal direction within the chamber, wherein the hollow elongate body has an inside surface (i.e., inside surface of body 38) defining a void space (41) containing a vacuum (i.e., gas in space not containing charge 42); 
a stopper (19) attached to the distal end of the plunger rod, the stopper having a distal end (i.e., end with flange 44) including a pierceable distal face or a pierceable septum (44), an open proximal end (i.e., end opposite of end with flange 44), and a body (43) extending from the distal end to the open proximal end including an inside surface defining a cavity (i.e., cavity of annular flange 43), wherein the pierceable distal face or a pierceable septum seals the vacuum within the void space of the hollow elongate body when the open proximal end of the stopper is attached to the plunger (i.e., knob 19 seals cavity 41 and thus also seal the vacuum in cavity 41 where charge 42 is not contained therein), and the pierceable distal face or the pierceable septum reseals after piercing (col. 3, line 62; i.e., since knob 19 is formed of a deformable material), and 
a needle (21) attached to the tip of the syringe extending partially into the chamber, the needle having an open distal end (32), an open proximal end (33), and a vent (34) adjacent to the open proximal end, the open proximal end having a beveled edge (i.e., pointed end 33 is beveled) for piercing the pierceable distal face or pierceable septum of the stopper (Figs. 4-5; col. 4, lines 40-42).
Pierick does not explicitly disclose that the stopper-engaging portion includes a porous portion disposed within the stopper-engaging portion which is air permeable and liquid impermeable. However, it is noted that Ford, Jr. also discloses a medical device for venting gas from the syringe with a syringe barrel, a plunger rod, a stopper, and a needle, wherein the plunger rod comprises a stopper-engaging portion including a porous portion (21) disposed within the stopper-engaging portion which is air permeable and liquid impermeable (col. 2, lines 22-29; i.e., hydrophobic membrane). Therefore, since both Pierick and Ford, Jr. are drawn to medical devices for venting as from the syringe, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the plunger rod of Pierick with the feature of a stopper-engaging portion including a porous portion disposed within the stopper-engaging portion which is air permeable and liquid impermeable so as to allow for fluid flow while preventing air (col. 2, lines 22-29 of Ford, Jr.) thereby preventing inadvertent gas delivered by the syringe.
Claim 2. Pierick in view of Ford, Jr. discloses the medical device according to claim 1, wherein Pierick further discloses the inside surface of the body includes a peripheral groove (28) forming a channel or ridge for engagement with the plunger rod (Fig. 1; col. 3, lines 23-26).
Claim 4. Pierick in view of Ford, Jr. discloses the medical device according to claim 1, wherein since Ford, Jr. discloses that the porous portion is formed from a hydrophobic filter (col. 2, lines 22-29), a swellable polymer or combinations thereof, it follows that modified Pierick in view of Ford, Jr. discloses that the porous portion is formed from a hydrophobic filter.

Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: it is noted that Pierick and Ford, Jr. does not disclose the specifics of claims 3 and 5. Similarly, the other closest prior art of record (see PTO-892) does not disclose the specifics of claims 3 and 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNA ZHANG/Primary Examiner, Art Unit 3783